                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

Carlos Bello Nogueda,
 a/k/a Karla Bello,

                     Plaintiff,
                                                     Case No. 8:20-cv-02005-TPB-AEP
vs.

Robert A. Gualtieri, et al.

                     Defendants.
                                   /

        REPLY BRIEF OF DEPUTY COX IN FURTHER SUPPORT OF
      HIS MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

       Pursuant to the Court’s order, Dkt. 55, Deputy Cox files this brief in further

support of his motion to dismiss the amended complaint, Dkt. 35, and in reply to the

plaintiff’s response to that motion, Dkt. 47. Bello claims that Deputy Cox violated

the Constitution and should be denied qualified immunity because

              [i]f it is clearly a violation of the Fourteenth Amendment
              to not allow a transgender student to use a bathroom
              consistent with his gender, then surely it is a violation of
              the Fourteenth Amendment to force a female transgender
              detainee to strip for a male deputy and give him her
              underwear . . . .

Dkt. 47, at 8.

       First, Bello does not claim in the amended complaint or in her response to the

motion to dismiss that Deputy Cox ever “force[d] a female transgender detainee to

strip . . . and give him her underwear. . . .” Dkt. 47, at 8. Bello’s failure to allege

Deputy Cox’s personal involvement in any allegedly unconstitutional conduct
requires his dismissal. Rendon v. Fulton County Sheriff, 808 F. App’x 961, 962-63

(11th Cir. 2020) (per curiam). The only averment in the amended complaint

concerning Deputy Cox is identical to the sole averment concerning him in the

original complaint. Compare Dkt. 1 ¶ 76, with Dkt. 33 ¶ 75. Bello’s two attempts at

pleading fail to demonstrate any factual basis for haling Deputy Cox into court.

Further amendment would be futile; dismissal is warranted.

      Second, Bello’s sole basis for Deputy Cox’s constitutional liability is

unburdened by citation, illustrating his entitlement to qualified immunity. Even if

the Court found merit in Bello’s novel argument that a cisgender male detention

deputy violates the Constitution by conducting a strip search of a transgender female

inmate, Deputy Cox would still be entitled to qualified immunity because this Court

would be the first in the country to find the Constitution embodies such a right. “If

the law at that time was not clearly established, an official could not reasonably be

expected to anticipate subsequent legal developments, nor could he fairly be said to

‘know’ that the law forbade conduct not previously identified as unlawful.” Harlow

v. Fitzgerald, 457 U.S. 800, 818 (1982).

      Finally, Bello’s invitation that the Court should decline to rule “at such an

early stage of these proceedings,” Dkt. 47, at 9, invites reversible error. Hunter v.

Bryant, 502 U.S. 224, 227 (1991) (per curiam) (“[W]e repeatedly have stressed the

importance of resolving immunity questions at the earliest possible stage in

litigation.”); Harlow, 457 U.S. at 818 (holding threshold question of whether the law

at that time was clearly established “is resolved, discovery should not be allowed”).

                                            2
See Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (holding that qualified immunity is

“immunity from suit rather than a mere defense to liability”); Howe v. City of

Enterprise, 861 F.3d 1300, 1302-03 (11th Cir. 2017) (per curiam) (reversing trial

court’s reservation on qualified immunity raised on motion to dismiss). Delay would

serve no purpose, even were it proper: Discovery cannot change the state of the law

or whether it was clearly established in December 2019. Deputy Cox is entitled to

qualified immunity.

                                              Respectfully submitted,

                                              /s/ Paul G. Rozelle
                                              Paul G. Rozelle
                                              FBN: 75948
                                              10750 Ulmerton Road
                                              Largo, FL 33778
                                              Telephone: (727) 582-6274
                                              Facsimile: (727) 582-6459
                                              prozelle@pcsonet.com
                                              amarcott1@pcsonet.com
                                              Attorney for Dep. Steve Cox, Jr.



                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 23, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to counsel of record.

                                               /s/ Paul G. Rozelle




                                          3
